Citation Nr: 0901932	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-15 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lung disability.  

2.  Entitlement to an effective date earlier than April 1, 
2005 for additional compensation for dependents.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 12, 1955 to June 
26, 1955, and from March 1956 to December 1976, including 
service in Vietnam from November 27, 1965 to November 26, 
1966.

These matters come before the Board of Veterans' Appeals 
(Board) from two separate decisions.  In a June 2005 rating 
decision, the RO denied service connection for a lung 
disability.  In an April 2005 administrative decision, the RO 
assigned an effective date of April 1, 2005 for additional 
compensation for dependents claimed by the veteran.  The 
veteran filed a notice of disagreement (NOD) in December 2005 
with respect to both decisions.  The RO issued a statement of 
the case (SOC) in March 2006 with respect to the effective 
date claim.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in March 2006.  
In April 2006, the RO issued a separate SOC relating to the 
service connection claim.  The veteran filed a substantive 
appeal in May 2006.

In November 2006, the veteran testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file.  In March 2007, the RO 
issued a supplemental SOC (SSOC) reflecting the continued 
denial of the claims following a de novo review of the entire 
evidence of record.

The Board notes that, although service connection for a lung 
disability was previously denied in a June 1977 rating 
decision, and a subsequent claim to reopen in April 1983 was 
also denied, the claim on appeal is not being characterized 
by the Board, and was not characterized by the RO, as a claim 
to reopen, which would entail the requirement of the receipt 
of new and material evidence.  This is because, at the time 
of the June 1977 and April 1983 rating decisions, the current 
lung disability (COPD) had not yet been diagnosed.  The claim 
was denied as a claim for pneumonia and/or residuals thereof.  
A claim based on a new diagnosis, taken alone or in 
combination with a prior diagnosis of a related disorder, 
states a new claim, for the purpose of the jurisdictional 
requirement.  Ephraim v. Brown, 82 F.3d 399 (1996).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim/each claim on appeal has been 
accomplished.

2.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange.

3.  The veteran's diagnosed COPD is not among the 
disabilities recognized by VA as associated with Agent Orange 
exposure.

4.  COPD was first diagnosed many years after discharge from 
service, and there is no competent evidence or opinion of a 
medical relationship between the COPD diagnosed post-service 
and service.

5.  The veteran did not submit the documents required under 
VA regulations in conjunction with his May 1988 claim for 
additional compensation on account of dependents.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD, to include 
as due to herbicide (Agent Orange) exposure, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 
(2008).

2.  An effective date earlier than April 1, 2005, for the 
payment of additional VA compensation on account of 
dependents is not warranted.  38 U.S.C.A. §§ 5110(f), 5111(a) 
(West 2002); 38 C.F.R. §§ 3.204, 3.205 (1988); 38 C.F.R. §§ 
3.204, 3.205, 3.401(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for a lung disability, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The June 
2005 RO rating decision reflects the initial adjudication of 
the claim after issuance of the April 2005 letter.  

The Board notes that the appellant has not been provided 
specific notice regarding disability ratings and effective 
dates.  However, because the Board's decision herein denies 
the claim for service connection, no disability rating or 
effective date is being, or will be, assigned.  Accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of a March 2006 VA 
examination.  Also of record and considered in connection 
with the appeal is the transcript of the veteran's November 
2006 RO hearing, along with various statements submitted by 
the veteran and his representative and the veteran's brother, 
on his behalf.  The Board also finds that no additional RO 
action to further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this appeal, the veteran has asserted that his COPD is due 
to Agent Orange exposure during his military service.

If a veteran was exposed to an herbicide agent during 
service, the following diseases are presumed service-
connected even if there is no record of such disease during 
service, provided that the requirements of 38 C.F.R. § 
3.307(a)(6)(ii) and 38 C.F.R. § 3.307(d) regarding the time 
in which the disabilities must manifest and the rebuttal of 
the presumption are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia, diabetes, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue carcinomas.  38 C.F.R. 
§ 3.309(e) (2008).  

Note 2 of 38 C.F.R. § 3.309(e) defines "acute and subacute 
peripheral neuropathy" as transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.307(a)(6)(ii) (2007) provides that 
acute and subacute peripheral neuropathy must have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during service in order for that disease to 
be presumptively service connected.  

An herbicide is defined to include Agent Orange, and there is 
a presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam War.  See 38 C.F.R. §§ 
3.307(a)(6)(i), (iii) (2008).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the conditions listed in 38 
C.F.R. § 3.309(e).

Considering the evidence of record in light of the above-
mentioned legal criteria, the Board finds that service 
connection for the veteran's COPD to include as due to Agent 
Orange exposure, is not warranted.

Although the veteran has a current diagnosis of COPD, COPD is 
not among the disabilities recognized by VA (and listed in 
section 3.309(e)) as etiologically related to herbicide 
exposure.  

While the presumptions are not intended to preclude a veteran 
from establishing service connection on any other basis (see, 
e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) 
and Brock v. Brown, 10 Vet. App. 155, 162-64 (1997)), here, 
the record presents no other basis for a grant of service 
connection for COPD. 

Service treatment records reflect a diagnosis of actelectasis 
and pneumonia in the anterior segment of the lower right 
upper lobe in service, as well as old healed granulomatous 
disease of the lung due to histoplasma capsulation.  However, 
there was no pulmonary diagnosis or residuals on the 
examination for separation in May 1975.  The veteran's lungs 
and chest were found to be clinically normal.  In the record 
of significant medical history, the examiner noted an episode 
of pneumonia in 1974, which had resolved.  An April 1974 
bronchoscopy was noted as clean.  Moreover, a VA examination 
was conducted shortly after discharge in February 1977.  At 
that time, there were no significant abnormalities of the 
respiratory system.  

In 1983, the veteran was hospitalized for chronic bronchitis 
and broncholithiasis.  A lobectomy was performed.  VA 
treatment records reflect the first post-service diagnosis of 
COPD was in 2001.  

There is no medical evidence or opinion to even suggest a 
medical relationship between COPD and service.  In fact, the 
medical evidence points to another etiology.  A March 2006 VA 
examiner diagnosed COPD resulting from long-standing smoking.  
When asked to correlate the diagnosis with respiratory 
infections or atelectasis episode in the service, he opined 
that the present COPD has no medical relationship to the 
infections or atelectasis or followup lobectomy for 
broncholithiasis as his condition is mainly of an obstructive 
disease secondary to long-term smoking.  The examiner also 
stated that the veteran was discharged from the military 
without residuals from previous infections.  His pulmonary 
function testing failed to demonstrate significant 
restriction as a result of these remote infections.  The 
examination results were reviewed by a staff pulmonologist 
who agreed that all of the studies were suggestive of COPD 
from long-term smoking and do not represent any restrictive 
lung disease resulting from episodes previously described.  
The pulmonologist stated that the broncholithiasis episode is 
nonspecific and could be related to other conditions outside 
of the histoplasmosis densities noted on x-ray.  
Significantly, neither the veteran nor his representative has 
identified or even alluded to the existence of any such 
evidence or opinion that, in fact, relates COPD to service.  

In addition to the medical evidence, the Board has carefully 
considered the written statements of the veteran (and those 
provided, on his behalf, by his representative) indicating 
that his current COPD is related to service.  The Board notes 
that a layperson is competent to report on matters observed 
or within his or her personal See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, to whatever extent the veteran-
and his representative, through arguments made on the 
veteran's behalf-attempt to support the claim on the basis 
of assertions, alone, the Board points out that the matter of 
etiology (or medical relationship) upon which this case turns 
is a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 
(1994).  As laypersons not shown to have appropriate medical 
training and expertise to competently render a probative 
(i.e., persuasive) opinion on a medical matter, none of the 
above-named individuals can provide persuasive evidence on 
the medical nexus question.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

The veteran has also claimed that COPD developed due to 
smoking in service. 38 U.S.C. § 1103 (West 2002), however, 
precludes the establishment of service connection based upon 
a finding that a disease or injury, attributable to the use 
of tobacco during active service, became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period as set forth in 38 U.S.C.A. §§ 1112 or 
1116 (West 2002).  See 38 C.F.R. § 3.300(a) (2008).

For all the foregoing reasons, the claim for service 
connection for COPD, to include as due to herbicide (Agent 
Orange) exposure must be denied.  In reaching each 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as no competent, probative evidence 
supports the claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


III.  Effective Date

The facts in this case are clear.  In a March 1988 letter, 
the veteran was notified that he may be entitled to 
additional compensation for dependents, and that to obtain 
such additional compensation, he should send a certified copy 
a marriage certificate for a spouse or birth certificates for 
children.  In May 1988, the veteran submitted an uncertified 
photocopy of his marriage certificate.  The RO responded by 
letter also dated in May 1988 that VA regulations require 
either the original document or a certified copy, and that 
the document he submitted was not acceptable.  The veteran 
did not respond to the May 1988 letter.  

In March 2005, the veteran submitted a VA Form 21-4138 in 
which he requested retroactive benefits dating back to his 
original claim for benefits in 1977, as well as benefits for 
two dependent children.  The veteran also submitted a 
declaration of status of dependents listing his spouse as a 
dependent, and a photocopy of the marriage certificate.  In 
April 2005, the veteran was notified that the additional 
compensation for his dependent spouse would be granted 
effective April 1, 2005.  

The regulations in effect at the time the RO sent the May 
1988 letter specified that marriage was established by one of 
several types of evidence set out in detail under 38 C.F.R. 
§ 3.205.  These types of evidence include a copy of the 
public record of marriage, certified or attested.  They also 
include the original certificate of marriage accompanied by 
proof of its genuineness and the authority of the person to 
perform the marriage.  The veteran submitted a photocopy of 
his marriage certificate.  The regulations provided in 
pertinent part, as follows: 

Acceptability of photocopies. (1) Photocopies of 
original documents necessary to establish birth, death, 
marriage or relationship under the provisions of §§ 
3.205 through 3.215 of this part are acceptable as 
evidence if an individual described in paragraph (2) of 
this section has viewed the original document to be 
copied, is satisfied as to the document's genuineness 
and freedom from alteration, and certifies that the 
photocopy submitted as evidence is a true and exact copy 
of the original document viewed.  

Paragraph (2) provides as follows: 

For purposes of this paragraph, individuals authorized 
to certify photocopies of original documents are limited 
to:  

(i) Any VA employee who is authorized to administer 
oaths.

(ii) Any representative of a veterans' service 
organization who is accredited under the provisions of 
Part 14 of this title.

(iii) Military personnel appointed on orders for this 
purpose by the commander of a military installation.

(iv) Any official of an approved educational institution 
or rehabilitation facility who is authorized to certify 
enrollments when such documentary evidence is submitted 
in connection with a claim for benefits under 38 U.S.C. 
chapters 30, 31 or 34.

The term "original documents" includes certified copies 
of official documents issued by custodians of public 
records. 

See 38 C.F.R. § 3.204 (1988).  

In this case, the veteran submitted a photocopy without the 
required certification of its authenticity.  

In contrast to the regulations in effect in 1988, the current 
version of 38 C.F.R. § 3.204 permits VA to accept a photocopy 
if it is satisfied that the copy is genuine and free from 
alteration.  See 38 C.F.R. § 3.204 (2008).  

The veteran's arguments in support of his claim for an 
earlier effective date are without merit.  In 1988, he was 
specifically and unequivocally notified of the requirements 
for additional compensation benefits for dependents.  He did 
not respond to that notice.  Although the veteran argued that 
he did not receive notice of what he needed to submit, a 
record of the notice letter is included in the claim file.  
There was apparently no event between May 1988 and March 2005 
related to his VA benefits which would have triggered an 
additional information letter from VA.  

Based on a review of the record, the Board concludes that at 
the appropriate time, the veteran was sent notice of his 
entitlement to additional compensation based on dependents.  
Official acts of public officers are presumed to have been 
properly discharged in the absence of clear evidence to the 
contrary, which is required to rebut the presumption of 
regularity.  In Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the U.S. Court of Appeals for Veterans Claims (Court) applied 
the presumption of regularity to procedures at the RO level.  
Assertions by an appellant, standing alone, are not the type 
of "clear evidence to the contrary" required to rebut the 
presumption of regularity in RO operations.  Id., at 274.  In 
the absence of clear evidence to the contrary, the veteran is 
presumed to have received this notice.  

As indicated in the governing law and regulation, the 
effective date for payment of additional compensation on 
account of a dependent is payable from the same effective 
date as the rating increase which qualifies payment of this 
additional benefit, but only if proof of dependency is 
received within one year from the date of notification of 
such rating.  The veteran was fully informed of the 
requirement to provide evidence of dependency.  Accordingly, 
the effective date for additional compensation on account of 
his dependent spouse is the date of receipt of that evidence, 
which in this case is March 10, 2005.  In accordance with 38 
U.S.C.A. § 5111(a), the actual increase in the award does not 
become actually payable until the first day of the month 
following the month in which the increased award became 
effective; April 1, 2005.








ORDER

Service connection for COPD, to include as due to herbicide 
(Agent Orange) exposure, is denied.

An effective date earlier than April 1, 2005 for additional 
compensation for dependents is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


